DETAILED ACTION
Claims 13-20 are presented for examination.
Acknowledgement is made of the present application as a National Stage (371) application of PCT Application No. PCT/JP2019/018265, filed May 7, 2019, which claims benefit under 35 U.S.C. §119(a-d) to Japanese Patent Application No. 2018-089786, filed May 8, 2018. Receipt is acknowledged of a certified copy of this Japanese application as required by 37 C.F.R. §1.55.
	Applicant’s Information Disclosure Statement filed November 5, 2020 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references. 

Priority
	Acknowledgement is made of the present application as a National Stage (371) application of PCT Application No. PCT/JP2019/018265, filed May 7, 2019, which claims benefit under 35 U.S.C. §119(a-d) to Japanese Patent Application No. 2018-089786, filed May 8, 2018. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed Japanese Patent Application No. 2018-089786, filed May 8, 2018, is published in Japanese and, therefore, cannot be fully evaluated to determine sufficiency of support for the claimed invention, as it was not published in English and a certified translation has not been provided in the record. 

The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objections to the Claims
	Claims 13 and 17 are objected to for reciting “an HMG-CoA reductase inhibitor”, which is grammatically awkward. Appropriate correction is required. 
	Applicant may wish to consider amending the claims to recite ---a HMG-CoA reductase inhibitor--- to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection set forth infra.
Claims 14 and 18 are objected to for reciting “HMGCoA reductase inhibitor” without hyphenation between “HMG” and “CoA” (i.e., “HMG-CoA reductase inhibitor”). Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, Applicant recites “[a] method for preventing and/or treating a cardiovascular disease” via “administering pemafibrate or a salt thereof and an HMG-CoA reductase inhibitor in combination”, without actually identifying what receives the recited administration step. Clarification is required. 

In claim 17, Applicant recites “[a] method for preventing and/or treating dyslipidemia” via “administering pemafibrate or a salt thereof and an HMG-CoA reductase inhibitor in combination” without actually identifying what receives the recited administration step. Clarification is required. 
In claim 17, the limitation directed to administration of “pemafibrate or a salt thereof and a HMG-CoA reductase inhibitor in combination” renders the claim indefinite because it is unclear if the method requires administration of (i) either pemafibrate or, alternatively, a salt of pemafibrate with a HMG-CoA reductase inhibitor, or (ii) pemafibrate, or a salt of pemafibrate, with a HMG-CoA reductase inhibitor. It is also unclear if the phrase “in combination” refers to the HMG-CoA reductase inhibitor with pemafibrate (or salt thereof), or a further combination with another unidentified component. Clarification is required. 
As claims 14-16 and 18-20 do not remedy these points of ambiguity in the claims, they must also be rejected on the same grounds as applied to instant claims 13 and 17.
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 
For the purposes of examination, Applicant’s instant claims 13 and 17 will be interpreted as providing for administration of pemafibrate alone or, alternatively, pemafibrate (or salt thereof) with an HMG-CoA reductase inhibitor. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 15 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  In claim 15, Applicant recites “wherein the HMG-CoA reductase inhibitor is pitavastatin, a salt thereof or a solvate thereof”, which fails to properly further limit the subject matter of parent claim 14 (and, by extension, parent claim 13, from which claim 14 depends) as parent claim 14 fails to provide for the administration of pitavastatin in alternative forms, such as the salt or solvate form introduced newly into claim 15. Similar issues exist also in claim 19, which recites substantially identical claim language, and depends from claim 18 (and, by extension, parent claim 17, from which claim 18 depends). Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al. (“Effects of K-877, a Novel Selective PPAR Modulator (SPPARM), in Dyslipidaemic Patients: A Atherosclerosis, 2016; 249:36-43).
Ishibashi et al. teaches an experimental study of K-877 (also known as pemafibrate), a novel selective peroxisome proliferator-activated receptor  modulator (SPPARM) as compared to placebo and fenofibrate in 224 dyslipidemic patients with high triglycerides (TG) and low high-density lipoprotein cholesterol (HDL-C) levels (abstract; Section 2.1, col.1, para.5, p.37-col.2, para.1, p.37; col.1, para.4, p.38-col.2, para.1, p.38). Ishibashi et al. teaches that the 224 dyslipidemic patients were randomized to K-877 at doses of 0.025, 0.05, 0.1, and 0.2 mg twice daily, fenofibrate 100 mg daily, or placebo (1:1:1:1:1:1) groups (abstract; Section 2.2., col.2, para.3, p.37). Ishibashi et al. teaches that K-877 therapy yielded a greater improvement in TG levels relative to baseline as compared to the fenofibrate group, and further yielded statistically significant improvements from baseline HDL-C, very-low-density lipoprotein cholesterol (VLDL-C), and other lipid parameters, as compared to placebo and fenofibrate therapy (abstract; col.2, para.2-5, p.38; Fig.1, p.39; col.1, para.3, p.39; col.1, para.4, p.42). 
In claims 14-16 and 18-20, Applicant further limits the HMG-CoA reductase inhibitor to the specific species recited therein. However, as instant claims 13 and 17 define the administration of pemafibrate with a HMG-CoA reductase inhibitor as an alternative embodiment to pemafibrate alone (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”), and claims 14-16 and 18-20 do not definitively limit the claim specifically to administration of pemafibrate with a HMG-CoA reductase inhibitor, the limitations of instant claims 14-16 and 18-20 appear to further define this alternative embodiment that is not actually expressly required by the claims (and, therefore, continues to circumscribe the alternative embodiment in which pemafibrate is administered alone, as taught by Ishibashi et al.). 
Therefore, claims 13-20 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

4.	Claims 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokote et al. (“Abstract 12384: Novel Approach to Residual Risk, K-877, a Potent and Selective PPAR- Modulator (SPPARM), Added-On to Pitavastatin in Japanese Patients with Dyslipidemia”, Circulation,  Modulator (SPPARM), in Dyslipidaemic Patients: A Randomized, Double Blind, Active- and Placebo-Controlled, Phase 2 Trial”, Atherosclerosis, 2016; 249:36-43) as evidence. 
Yokote teaches an experimental study of 188 dyslipidemic patients with hypertriglyceridemia (fasting high TG, > 200, < 1000 mg/dL) and non-HDL-C (> 150 mg/dL) treated with pitavastatin (once daily, 2 mg/day), wherein the patients were randomized to 12-week treatment groups: (i) placebo (n=46), (ii) twice-daily K-877 (0.1 mg/day) (n=45), (0.2 mg/day) (n=49) and (0.4 mg/day) (n=48) (“Methods”, abstract). Yokote et al. teaches that all K-877 groups exhibited significant fasting TG reduction as compared with placebo, as well as significant increases in HDL-C and reductions in VLDL-C, remnant lipoprotein cholesterol and apoCIII as compared to placebo (“Results”, abstract). Yokote et al. teaches that K-877 was effective to significantly improve plasma lipoprotein profiles in dyslipidemic patients on stable statin therapy without increasing the rate of adverse events or adverse drug reactions (“Conclusions”, abstract). 
Ishibashi et al. is cited as factual extrinsic evidence establishing that K-877 referenced in Yokote et al. is synonymous with “pemafibrate” as recited in the instant claims. 
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, claims 13-15 and 17-19 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

5.	Claims 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (U.S. Patent Application Publication No. 2018/0028505 A1; Published February 1, 2018).
Oshima et al. teaches a double-blind, parallel-group study to establish the effectiveness of pemafibrate when used in combination with an existing statin regimen in 188 dyslipidemic patients with fasting high TG (> 200, < 1000 mg/dL) and non-HDL-C (> 150 mg/dL) treated with pitavastatin (once daily, 2 mg/day), wherein the patients were randomized to 12-week treatment groups: (i) placebo (n=46), and (ii) twice-daily pemafibrate (0.1 mg/day, n=45; 0.2 mg/day, n=49; and 0.4 mg/day, n=48) (p.17, 
Therefore, claims 13-15 and 17-19 are properly anticipated under AIA  35 U.S.C. §102(a)(1). 

6.	Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa et al. (U.S. Patent No. 8,426,455 B2; 2013), citing to PubChem (“Pemafibrate”, CID 11526038) as evidence.
Takizawa et al. teaches an experimental study of administering (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (referred to therein as “compound A”) with pitavastatin calcium hydrate (containing 10.5% by mass of water, hereinafter referred to as “pitavastatin”) in male Sprague Dawley rats to determine the effects on total plasma cholesterol concentration (Ex.1, col.11, l.36-42). Takizawa et al. teaches that eight animals were placed into each of four treatment groups: (i) a control group, (ii) pitavastatin (10 mg/kg) only, (iii) compound A (0.3 mg/kg) only, and (iv) pitavastatin (10 mg/kg) with compound A (0.3 mg/kg), wherein the treatments were administered orally, once per day in the morning, for 14 days duration (the control group received orally administered 2 ml/kg of a 0.5% aqueous solution of methylcellulose) (col.11, l.66-col.12, l.11). Takizawa et al. teaches that rats treated with pitavastatin and compound A demonstrated a considerable decrease in total cholesterol concentration and LDL-cholesterol (LDL-C) concentration in blood plasma relative to the comparative groups following one week of administration (col.12, l.27-col.13, l.47; Table 1, col.12; Table 2, col.13). Takizawa et al. further teaches that the effect in decreasing total cholesterol concentration was durable through two weeks following initiation of therapy, and additionally observed that rats treated with pitavastatin and compound A exhibited a considerable decrease in TG concentration in blood plasma after two weeks of therapy relative to the comparative groups (col.13, l.48-col.14, l.58; Table 3, col.13; Table 4, col.14). Takizawa et al. teaches that the experimental study demonstrated a synergistic effect of the pitavastatin and compound A combination in lowering total cholesterol, LDL-C and TG in blood plasma (col.14, l.59-67). 

In claim 13, Applicant recites “[a] method for preventing and/or treating a cardiovascular disease” via administering pemafibrate (or salt thereof) and a HMG-CoA reductase inhibitor. 
In claim 17, Applicant recites “[a] method for preventing and/or treating dyslipidemia” via administering pemafibrate (or salt thereof) and a HMG-CoA reductase inhibitor. 
The therapeutic efficacy of Takizawa’s combination of compound A (pemafibrate) with pitavastatin calcium hydrate in yielding a synergistic effect in reducing total cholesterol, LDL-C and TG in blood plasma clearly meets Applicant’s recited therapeutic objective of at least “preventing” a cardiovascular disease (claim 13) or dyslipidemia (claim 17) as instantly claimed. Applicant should note that the instantly claimed methods do not recite any specific host that receives the recited step of administration and, thus, does not preclude administration to the male Sprague Dawley rats of Takizawa’s experimental study.
In claims 14 and 18, Applicant defines the HMG-CoA reductase inhibitor as, e.g., pitavastatin.
In claims 15 and 19, Applicant defines the HMG-CoA reductase inhibitor as pitavastatin, a salt thereof or a solvate thereof. 
In claims 16 and 20, Applicant defines the HMG-CoA reductase inhibitor as pitavastatin calcium or pitavastatin calcium hydrate. 
Takizawa et al. teaches administration of (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (“compound A”, synonymous with “pemafibrate”, as established above) with pitavastatin calcium hydrate.
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, claims 13-20 are properly anticipated under AIA  35 U.S.C. §102(a)(1).
s 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa et al. (U.S. Patent No. 8,426,455 B2; 2013), citing to PubChem (“Pemafibrate”, CID 11526038) as evidence. 
Takizawa et al. teaches an experimental study of administering compound A (defined as (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid) with pitavastatin calcium hydrate (containing 10.5% by mass of water, hereinafter referred to as “pitavastatin”) in male Zucker fatty rats, which exhibit notably high plasma TG, hypercholesterolemia, high blood glucose, hyperinsulinemia and obesity, to determine the effects on plasma TG concentration (Ex.2, col.15, l.3-42). Takizawa et al. teaches that eight animals were placed into each of six treatment groups: (i) a control group, (ii) compound A (0.1 mg/kg) only, (iii) pitavastatin (10 mg/kg) only, (iv) fenofibrate (100 mg/kg) only, (v) pitavastatin (10 mg/kg) and compound A (0.1 mg/kg), and (vi) pitavastatin (10 mg/kg) and fenofibrate (100 mg/kg), wherein the treatments were administered orally, once per day in the morning, for 14 days duration (the control group received orally administered 2 ml/kg of a 0.5% aqueous solution of methylcellulose (col.15, l.43-59). Takizawa et al. teaches that rats treated with pitavastatin and compound A demonstrated a notable, synergistic and statistically significant TG lowering effect, with a rate of decrease of 43%, following two weeks of administration (col.16, l.5-59).
PubChem is cited as factual extrinsic evidence establishing that “compound A” defined in Takizawa et al. as the compound (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid is synonymous with “pemafibrate” (Section 2.4.2, p.4), as instantly claimed. 
In claim 13, Applicant recites “[a] method for preventing and/or treating a cardiovascular disease” via administering pemafibrate (or salt thereof) and a HMG-CoA reductase inhibitor. 
In claim 17, Applicant recites “[a] method for preventing and/or treating dyslipidemia” via administering pemafibrate (or salt thereof) and a HMG-CoA reductase inhibitor. 
The therapeutic efficacy of Takizawa’s combination of compound A (pemafibrate) with pitavastatin calcium hydrate in yielding a synergistic effect in reducing plasma TG concentration in a host subject exhibiting elevated plasma TG and cholesterol (i.e., Takizawa’s Zucker fatty rats) clearly meets Applicant’s recited therapeutic objective of “preventing and/or treating a cardiovascular disease” (claim 1” (claim 17). Applicant should note that the instantly claimed methods do not recite any specific host that receives the recited step of administration and, thus, does not preclude administration to the male Zucker fatty rats of Takizawa’s experimental study.
In claims 14 and 18, Applicant defines the HMG-CoA reductase inhibitor as, e.g., pitavastatin.
In claims 15 and 19, Applicant defines the HMG-CoA reductase inhibitor as pitavastatin, a salt thereof or a solvate thereof. 
In claims 16 and 20, Applicant defines the HMG-CoA reductase inhibitor as pitavastatin calcium or pitavastatin calcium hydrate. 
Takizawa et al. teaches administration of compound A (synonymous with “pemafibrate”, as established above) with pitavastatin calcium hydrate.
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, claims 13-20 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form 

8.	Claims 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent Application No. 16/150,514, citing to PubChem (“Pemafibrate”, CID 11526038) as evidence. 
‘514 recites a method for preventing and/or treating dyslipidemia in a subject comprising administering to a subject with dyslipidemia or a subject with risk of dyslipidemia an effective amount of a pharmaceutical composition consisting essentially of (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (or a salt, or a solvate, or a solvate of the salt thereof), and omega-3 fatty acids (or esters thereof) (copending claims 1-3, 5, 21). ‘514 defines the dyslipidemia as hyper-LDL cholesterolemia and/or hypertriglyceridemia (copending claim 4). ‘514 further provides for a substantially identical method, but wherein the compounds are administered in individual effective amounts and not in the form of a pharmaceutical composition (copending claims 11-15).
‘514 further recites a method for decreasing LDL-C in a patient in need of such decrease in LDL-C comprising administering to the patient an effective amount of a pharmaceutical composition consisting essentially of (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (or a salt, or a solvate, or a solvate of the salt thereof), and omega-3 fatty acids (or esters thereof) (copending claims 6-8, 10). ‘514 further recites that the need for decreasing LDL-C is hyper-LDL cholesterolemia (copending claim 9). ‘514 further provides for a substantially identical method, but wherein the compounds are administered in individual effective amounts and not in the form of a pharmaceutical composition (copending claims 16-20).
PubChem is cited as factual extrinsic evidence establishing that (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid as recited in the ‘514 claims is synonymous with “pemafibrate” instantly claimed (Section 2.4.2, p.4). 
In claims 14-16 and 18-20, Applicant further limits the HMG-CoA reductase inhibitor to the specific species recited therein. However, as instant claims 13 and 17 define the administration of pemafibrate with a HMG-CoA reductase inhibitor as an alternative embodiment to pemafibrate alone (see Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”), and claims 14-16 and 18-20 do not definitively limit the claim specifically to administration of pemafibrate with a HMG-CoA reductase inhibitor, the limitations of instant claims 14-16 and 18-20 appear to further define this alternative embodiment that is not actually expressly required by the claims (and, therefore, continues to circumscribe the alternative embodiment in which pemafibrate is administered without the HMG-CoA reductase inhibitor). 
Note that the instant claims do not patentably exclude the additional administration of the fatty acid of the ‘514 claims, in light of Applicant’s use of the open transitional phrase “comprising” to define the claimed methods (which does not preclude additional, unrecited elements). MPEP §2111.03.
This is a provisional nonstatutory double patenting rejection. 

9.	Claims 13-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent Application No. 16/726,857.
‘857 recites a method of treating atherogenic dyslipidemia in a renally impaired dyslipidemic patients with estimated glomerular filtration rate (eGFR) of < 60 mL/min/1.73 m2 comprising administering to the patient a therapeutically effective amount of pemafibrate (or salt thereof) with moderate to high intensity statin therapy (copending claims 1, 4, 6, 8, 11, 14, 21). ‘857 further defines the patient as having increased TG-rich lipoproteins and decreased HDL-C (copending claim 17), or a TG concentration of > 150 mg/dL and HDL-C of < 40 mg/dL (copending claim 20). 
‘857 further recites a method of simultaneously reducing small to very small LDL-C particles and increasing small to very small HDL-C particles in a renally impaired dyslipidemic patient with eGFR of < 60 mL/min/1.73 m2 comprising administering to the patient a therapeutically effective amount of pemafibrate (or salt thereof) with moderate to high intensity statin therapy (copending claims 1, 5, 7, 9, 12, 15). ‘857 further defines the patient as having increased TG-rich lipoproteins and decreased HDL-C (copending claim 18).
‘857 further recites a method of lowering LDL-C in a renal impaired dyslipidemic patient with eGFR of < 30 mL/min/1.73 m2 comprising administering to the patient a therapeutically effective amount 
In the ‘857 disclosure, the applicant defines “moderate to high intensity statin therapy” as atorvastatin (> 40 mg/day), rosuvastatin (> 20 mg/day), simvastatin (> 40 mg/day) or pitavastatin (> 4 mg/day) (p.10, para.2). 
This is a provisional nonstatutory double patenting rejection. 

10.	Claims 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent Application No. 16/853,121.
‘121 recites a pharmaceutical composition for preventing and/or treating dyslipidemia comprising (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (or a salt thereof or solvate of either), and nicotinic acid, nicotinic acid amide, niceritrol, a salt of nicotinic acid, nicotinic acid amide or niceritrol, or a solvate of any of these (copending claims 1-4, 7-13, 16). 
	‘121 further recites a medicine for lowering LDL-C comprising a pharmaceutical composition of (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (or a salt thereof or solvate of either) with a pharmaceutically acceptable carrier, and a pharmaceutical composition comprising nicotinic acid, nicotinic acid amide, niceritrol, a salt of nicotinic acid, nicotinic acid amide or niceritrol, or a solvate of any of these, with a pharmaceutically acceptable carrier (copending claims 5-6, 14-15, 17). 
PubChem is cited as factual extrinsic evidence establishing that (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid as recited in the ‘121 claims is synonymous with “pemafibrate” as instantly claimed (Section 2.4.2, p.4). 
In claims 14-16 and 18-20, Applicant further limits the HMG-CoA reductase inhibitor to the specific species recited therein. However, as instant claims 13 and 17 define the administration of pemafibrate with a HMG-CoA reductase inhibitor as an alternative embodiment to pemafibrate alone (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”), and 
Note that the instant claims do not patentably exclude the additional administration of nicotinic acid, nicotinic acid amide or niceritrol (or a salt or solvate thereof) of the ‘121 claims, in light of Applicant’s use of the open transitional phrase “comprising” to define the claimed methods (which does not preclude additional, unrecited elements). MPEP §2111.03.
This is a provisional nonstatutory double patenting rejection. 

11.	Claims 13-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-85 of U.S. Patent Application No. 17/095,327.
‘327 recites a method for reducing the risk of an adverse cardiovascular event in a patient with type 2 diabetes mellitus comprising administering to the patient a therapeutically effective amount of pemafibrate therapy, wherein (a) prior to commencing the pemafibrate therapy, the patient has LDL-C of < 70 mg/dL or the patient is on a stable dose of moderate to high intensity statin therapy, (b) the patient has HDL-C < 40 mg/dL prior to commencing pemafibrate therapy, (c) the patient has fasting TG > 200 mg/dL and < 500 mg/dL prior to commencing pemafibrate therapy, (d) when the patient is on a stable dose of moderate to high intensity statin therapy, the patient continues the statin therapy after commencing pemafibrate therapy, and (e) the therapeutically effective amount of pemafibrate (or salt thereof) is 0.2-1.0 mg administered orally per day (copending claims 66-74). 
‘327 further recites a method of treating a patient having one or more risk factors and LDL-C < 70 mg/dL to reduce the risk of an adverse cardiovascular event comprising administering to the patient a therapeutically effective amount of pemafibrate (or salt thereof), wherein the therapeutically effective amount of pemafibrate (or salt thereof) is 0.2-1.0 mg administered orally per day (copending claim 75). ‘327 further defines the patient as having type 2 diabetes mellitus (copending claim 76), fasting TG > 200 < 40 mg/dL (copending claim 78), or type 2 diabetes mellitus with fasting TG > 200 mg/dL and < 500 mg/dL, and HDL-C < 40 mg/dL2 (copending claim 79).
‘327 further recites a method of treating a patient on a stable dose of moderate to high intensity statin therapy and having one or more risk factors to reduce the risk of an adverse cardiovascular event comprising administering to the patient a therapeutically effective amount of from 0.2-1.0 mg pemafibrate (or salt thereof) administered orally per day, wherein the patient is on a stable dose of moderate to high intensity statin therapy prior to commencing the pemafibrate administration (copending claim 80). ‘327 further defines the patient as having LDL-C < 70 mg/dL (copending claim 81), type 2 diabetes mellitus (copending claim 82), fasting TG > 200 mg/dL and < 500 mg/dL (copending claim 83), HDL-C < 40 mg/dL (copending claim 84), or type 2 diabetes mellitus with fasting TG > 200 mg/dL and < 500 mg/dL, and HDL-C < 40 mg/dL3 (copending claim 85).
In the ‘327 disclosure, the applicant defines “moderate to high intensity statin therapy” as atorvastatin (> 40 mg/day), rosuvastatin (> 20 mg/day), simvastatin (> 40 mg/day) or pitavastatin (> 4 mg/day) (p.13, para.2). 
This is a provisional nonstatutory double patenting rejection. 

12.	Claims 13-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-49 of U.S. Patent Application No. 17/099,366.
‘366 recites a method of treating a patient having one or more risk factors for cardiovascular events to reduce the risk of a cardiovascular event, wherein the patient is on concomitant lipid-lowering therapy other than concomitant moderate to high intensity statin therapy and has LDL-C of < 70 mg/dL, comprising administering to the patient a therapeutically effective amount of pemafibrate (or salt thereof) 4 (copending claims 36-37).
‘366 further recites a method of reducing the risk of occurrence of a cardiovascular event in a patient with one or more risk factors, wherein the patient has LDL-C of < 70 mg/dL comprising administering to the patient a therapeutically effective amount of pemafibrate (or salt thereof) (copending claims 44, 49). ‘366 further defines that the patient is taking concurrent statin therapy (copending claim 45), has a fasting TG > 200 mg/dL and < 500 mg/dL (copending claim 46), a male with HDL-C > 35 mg/dL and < 40 mg/dL (copending claim 47), or type 2 diabetes mellitus with fasting TG > 200 mg/dL and < 500 mg/dL, and HDL-C < 40 mg/dL5 (copending claim 48).
In the ‘366 disclosure, the applicant defines the term “statin” as including atorvastatin, simvastatin, fluvastatin, pitavastatin, rosuvastatin, pravastatin, and lovastatin, or a pharmaceutically acceptable salt thereof (p.13). 
This is a provisional nonstatutory double patenting rejection. 

13.	Claims 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-9 of U.S. Patent Application No. 16/626,770, (ii) claims 1-8 of U.S. Patent Application No. 16/627,058, (iii) claims 1-10 of U.S. Patent Application No. 16/627,061, (iv) claims 1-16 of U.S. Patent Application No. 16/627,122, (v) claims 1-21 of U.S. Patent Application No. 16/627,128, (vi) claims 1-7 of U.S. Patent Application No. 16/627,141, (vii) claims 1-2, 6-15, 19, 21, 23 and 25-30 of U.S. Patent Application No. 16/627,148, or (viii) claims 1-8 of U.S. Patent Application No. 17/418,091, each alternatively taken in view of Ishibashi et al. (“Effects of K-877, a Novel Selective PPAR Modulator (SPPARM), in Dyslipidaemic Patients: A Randomized, Double Blind, Active- and Placebo-Controlled, Phase 2 Trial”, Atherosclerosis, 2016; 249:36-43).

‘770, ‘058, ‘061, ‘122, ‘128, ‘141, ‘178 or ‘091 differ from the instant claims only insofar as they do not teach administration of pemafibrate for treating and/or preventing a cardiovascular disease (claim 13), or treating and/or preventing dyslipidemia (claim 17).
Ishibashi et al. teaches an experimental study of K-877 (also known as pemafibrate), a novel SPPARM as compared to placebo and fenofibrate in 224 dyslipidemic patients with high TG and low HDL-C levels (abstract; Section 2.1, col.1, para.5, p.37-col.2, para.1, p.37; col.1, para.4, p.38-col.2, para.1, p.38). Ishibashi et al. teaches that the 224 dyslipidemic patients were randomized to K-877 at doses of 0.025, 0.05, 0.1, and 0.2 mg twice daily, fenofibrate 100 mg daily, or placebo (1:1:1:1:1:1) groups (abstract; Section 2.2., col.2, para.3, p.37). Ishibashi et al. teaches that K-877 therapy yielded a greater improvement in TG levels relative to baseline as compared to the fenofibrate group, and further yielded statistically significant improvements from the baseline HDL-C, VLDL-C, and other lipid parameters, as compared to placebo and fenofibrate therapy (abstract; col.2, para.2-5, p.38; Fig.1, p.39; col.1, para.3, p.39; col.1, para.4, p.42). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the pharmaceutical composition of pemafibrate as provided for in the ‘770, ‘058, ‘061, ‘122, ‘128, ‘141, ‘178 or ‘091 claims by administering such composition for treating and/or preventing dyslipidemia because Ishibashi et al. teaches administration of pemafibrate to dyslipidemic subjects to improve lipid parameters. The skilled artisan would have been motivated to do so because Ishibashi et al. teaches that administration of pemafibrate to dyslipidemic subjects was effective to lower TG and improve HDL-C, VLDL-C and other lipid parameters in such dyslipidemic subjects. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical composition of pemafibrate as provided for in the ‘770, ‘058, ‘061, ‘122, ‘128, ‘141, ‘178 or ‘091 claims by administering such composition for treating and/or preventing dyslipidemia, in light of Ishibashi’s teachings. 

In claims 14-16 and 18-20, Applicant further limits the HMG-CoA reductase inhibitor to the specific species recited therein. However, as instant claims 13 and 17 define the administration of pemafibrate with a HMG-CoA reductase inhibitor as an alternative embodiment to pemafibrate alone (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”), and claims 14-16 and 18-20 do not definitively limit the claim specifically to administration of pemafibrate with a HMG-CoA reductase inhibitor, the limitations of instant claims 14-16 and 18-20 appear to further define this alternative embodiment that is not actually expressly required by the claims (and, therefore, continues to circumscribe the alternative embodiment in which pemafibrate is administered without the HMG-CoA reductase inhibitor). 
This is a provisional nonstatutory double patenting rejection.

14.	Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,426,455 B2, citing to PubChem (“Pemafibrate”, CID 11526038) as evidence.
‘455 recites a therapeutic agent for treating hyperlipidemia comprising (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid, or a salt of such compound, and pitavastatin (or a salt, lactone or hydrate thereof, or a hydrate of a salt thereof) (patent claim 1). ‘455 further defines the hyperlipidemia as familial hyperlipidemia (patent claim 2). 
In the ‘455 disclosure, the patentee defines the salts of pitavastatin as including alkali metal salts (sodium, potassium), alkaline earth metal salts (calcium, magnesium), organic amine salt (phenethylamine) or ammonium salt, with the calcium or sodium salt being preferred (col.8, l.18-31).
PubChem is cited as factual extrinsic evidence establishing that (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid is synonymous with “pemafibrate” (Section 2.4.2, p.4), as instantly claimed. 


	15.	Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,968,592 B2, citing to PubChem (“Pemafibrate”, CID 11526038) as evidence. 
	‘592 recites a pharmaceutical composition for preventing and/or treating dyslipidemia comprising (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (or a salt thereof or a solvate of either), and (S)-trans-{4-[({2-[({1-[3,5-bis(trifluoromethyl)phenyl]ethyl}{5-[2-(methylsulfonyl)ethoxy]pyrimidin-2-yl}amino)methyl]-4-(trifluoromethyl)phenyl}(ethyl)amino)methyl]cyclohexyl} acetic acid (or a salt thereof or solvate of either) (patent claims 1, 3). ‘592 further defines the dyslipidemia as hyper-LDL cholesterolemia (patent claim 2).
‘592 recites a medicine for lowering LDL-C comprising a pharmaceutical composition comprising (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (or a salt thereof or a solvate of either) with a pharmaceutically acceptable carrier, and a pharmaceutical composition comprising (S)-trans-{4-[({2-[({1-[3,5-bis(trifluoromethyl)phenyl]ethyl}{5-[2-(methylsulfonyl)ethoxy]pyrimidin-2-yl}amino)methyl]-4-(trifluoromethyl)phenyl}(ethyl)amino)methyl]cyclohexyl} acetic acid (or a salt thereof or solvate of either) with a pharmaceutically acceptable carrier (patent claims 4, 6). ‘592 further defines the need for lowering LDL-C as hyper-LDL cholesterolemia (patent claim 5).
PubChem is cited as factual extrinsic evidence establishing that (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid as recited in the ‘592 claims is synonymous with “pemafibrate” instantly claimed (Section 2.4.2, p.4). 
In claims 14-16 and 18-20, Applicant further limits the HMG-CoA reductase inhibitor to the specific species recited therein. However, as instant claims 13 and 17 define the administration of pemafibrate with a HMG-CoA reductase inhibitor as an alternative embodiment to pemafibrate alone (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”), and claims 14-16 and 18-20 do not definitively limit the claim specifically to administration of pemafibrate with 
Note that the instant claims do not patentably exclude the additional administration of (S)-trans-{4-[({2-[({1-[3,5-bis(trifluoromethyl)phenyl]ethyl}{5-[2-(methylsulfonyl)ethoxy]pyrimidin-2-yl}amino)methyl]-4-(trifluoromethyl)phenyl}(ethyl)amino)methyl]cyclohexyl} acetic acid of the ‘592 claims, in light of Applicant’s use of the open transitional phrase “comprising” to define the claimed methods (which does not preclude additional, unrecited elements). MPEP §2111.03.
	This is a nonprovisional nonstatutory double patenting rejection. 

16.	Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over: (i) claims 1-2 of U.S. Patent No. 9,572,798 B2, (ii) claims 1-3 of U.S. Patent No. 9,931,321 B2, (iii) claims 1-9 of U.S. Patent No. 10,258,609 B2, or (iv) claims 1-8 of U.S. Patent No. 11,013,722 B2, citing to PubChem (“Pemafibrate”, CID 11526038) as evidence. 
‘798 recites a pharmaceutical composition comprising (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (or a salt or solvate thereof), and ezetimibe (patent claims 1-2). In the ‘798 disclosure, the patentee explicitly discloses that the pharmaceutical composition is used in the prevention and/or treatment of dyslipidemia (col.14, l.29-34). 
‘321 recites a method for treating dyslipidemia in a human patient in need thereof comprising administering to said patient a therapeutically effective amount of (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (or salt thereof) and ezetimibe at the same time (patent claims 1-3).
‘609 recites a method for treating dyslipidemia in a human patient in need thereof comprising administering to said patient a therapeutically effective amount of (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (or salt thereof) and ezetimibe at the same time, wherein the patient suffers from metabolic syndrome, diabetes, hypo-HDL-C or hypertriglyceridemia 
‘722 recites a method for treating dyslipidemia in a human patient in need thereof comprising administering to said patient a therapeutically effective amount of (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (or salt thereof) and ezetimibe at the same time or 1-3 times per day separately at intervals (patent claims 1-8). 
PubChem is cited as factual extrinsic evidence establishing that (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid as recited in the ‘798, ‘321, ‘609 or ‘722 claims is synonymous with “pemafibrate” instantly claimed (Section 2.4.2, p.4). 
In claims 14-16 and 18-20, Applicant further limits the HMG-CoA reductase inhibitor to the specific species recited therein. However, as instant claims 13 and 17 define the administration of pemafibrate with a HMG-CoA reductase inhibitor as an alternative embodiment to pemafibrate alone (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”), and claims 14-16 and 18-20 do not definitively limit the claim specifically to administration of pemafibrate with a HMG-CoA reductase inhibitor, the limitations of instant claims 14-16 and 18-20 appear to further define this alternative embodiment that is not actually expressly required by the claims (and, therefore, continues to circumscribe the alternative embodiment in which pemafibrate is administered without the HMG-CoA reductase inhibitor). 
Note that the instant claims do not patentably exclude the additional administration of ezetimibe of the ‘798, ‘321, ‘609 or ‘722 claims, in light of Applicant’s use of the open transitional phrase 
This is a nonprovisional nonstatutory double patenting rejection.

	17.	Claims 13-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 66-91 of U.S. Patent Application No. 17/099,167, or
are rejected on the ground of nonstatutory double patenting as being unpatentable over (ii) claims 1-29 of U.S. Patent No. 10,864,198 B2, or (iii) claims 1-19 of U.S. Patent No. 10,869,859 B2.
‘167 recites a method for treating a patient with type 2 diabetes mellitus to reduce the risk of an adverse cardiovascular event comprising administering to the patient a therapeutically effective amount of pemafibrate (or salt thereof) and a statin, wherein (a) prior to administering the pemafibrate therapy, the patient has LDL-C of < 70 mg/dL and is on stable statin therapy selected from low to high intensity statin therapy, (b) the patient has HDL-C of < 40 mg/dL prior to commencing pemafibrate therapy, and (c) the patient has fasting TG >200 mg/dL and < 500 mg/dL prior to commencing pemafibrate therapy6 (copending claims 66-70, 75-91). ‘167 defines the statin therapy as atorvastatin > 40 mg/day (copending claim 71), rosuvastatin > 20 mg/day (copending claim 72), simvastatin > 40 mg/day (copending claim 73), or pitavastatin > 4 mg/day (copending claim 74).
	‘198 recites a method of preventing an adverse cardiovascular event in a patient with type 2 diabetes mellitus comprising administering to the patient a therapeutically effective amount of pemafibrate therapy, wherein (a) prior to commencing pemafibrate therapy, the patient has a LDL-C < 70 mg/dL and is on stable statin therapy selected from low to high intensity statin therapy, (b) the patient has a HDL-C < 40 mg/dL prior to commencing pemafibrate therapy, (c) the patient has a fasting TG > 200 mg/dL and < 500 mg/dL prior to commencing pemafibrate therapy, (d) the patient continues statin therapy after commencing pemafibrate therapy, and (e) the method prevents the cardiovascular event without decreasing LDL-C in the patient7 (patent claims 1-8, 13-29). ‘198 defines the stable statin therapy as > 40 mg/day (patent claim 9), rosuvastatin > 20 mg/day (patent claim 10), simvastatin > 40 mg/day (patent claim 11), or pitavastatin > 4 mg/day (patent claim 12). 
	‘859 recites a method of preventing the occurrence of cardiovascular events in a patient with one or more risk factors, wherein the patient is on concomitant lipid-lowering therapy other than moderate to high intensity statin therapy and has LDL-C < 70 mg/dL, comprising administering to the patient a therapeutically effective amount of pemafibrate (or salt thereof) (patent claims 1-3, 10-14). ‘859 further recites the patient is taking concurrent statin therapy (patent claim 4). ‘859 further defines the subject as having fasting TG > 200 mg/dL and < 500 mg/dL (patent claim 5), HDL-C < 40 mg/dL (patent claim 6), or type 2 diabetes mellitus with fasting TG > 200 mg/dL and < 500 mg/dL, and HDL-C < 40 mg/dL8 (patent claims 7, 9), wherein the patient is also taking concurrent statin therapy (patent claim 8). ‘859 also recites a method of preventing the occurrence of cardiovascular events in a patient with one or more risk factors, wherein the patient has LDL-C < 70 mg/dL, comprising administering to the patient a therapeutically effective amount of pemafibrate (or salt thereof) (patent claim 15). ‘859 further defines the patient is taking concurrent statin therapy (patent claim 16), has a fasting TG > 200 mg/dL and < 500 mg/dL (patent claim 17), a man with HDL-C > 35 mg/dL and < 40 mg/dL (patent claim 18), or type 2 diabetes mellitus with fasting TG > 200 mg/dL and < 500 mg/dL, and HDL-C < 40 mg/dL9 (patent claim 19).
	This is a nonprovisional nonstatutory double patenting rejection. 

	18.	Claims 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-21 of U.S. Patent Application No. 16/726,857, (ii) claims 66-85 of U.S. Patent Application No. 17/095,327, (iii) claims 66-91 of U.S. Patent Application No. 17/099,167, or (iv) claims 30-49 of U.S. Patent Application No. 17/099,366, or
	are rejected on the ground of nonstatutory double patenting as being unpatentable over (v) claims 1-29 of U.S. Patent No. 10,864,198 B2, or (vi) claims 1-19 of U.S. Patent No. 10,869,859 B2, 
	each as applied above to claims 13-15 and 17-19,

	‘857, ‘327, ‘167, ‘366, ‘198 or ‘859 each differ from the instant claims only insofar as they do not explicitly teach that the pitavastatin therapy is in the form of the calcium salt (claims 16, 20). 
Hamaguchi et al. teaches that pitavastatin may be formulated as a pharmacologically acceptable salt form, including the calcium, magnesium, sodium or potassium salt (col.4, l.5-15).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting pitavastatin calcium salt for pitavastatin or a salt thereof in the ‘857, ‘327, ‘167, ‘366, ‘198 or ‘859 claims because Hamaguchi et al. teaches that pitavastatin was also pharmaceutically effective in the form of its calcium salt. The substitution, therefore, of pitavastatin calcium for pitavastatin (or salt thereof) in the ‘857, ‘327, ‘167, ‘366, ‘198 or ‘859 claims would have been prima facie obvious to the ordinarily skilled artisan at the time of the invention because each was known to be substantially interchangeable with one another as the pitavastatin component of a pharmaceutical composition and, therefore, would be substituted one for the other with at least a reasonable expectation of success. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). 
	This rejection is provisional over the cited applications and nonprovisional over the cited patents. 

Conclusion
Rejection of claims 13-20 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for 
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 14, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant appears to define “dyslipidemia” as “one or a combination of an increase in the level of” LDL-C or TG, or a decrease in the level of HDL-C, such that the Zucker rats of Takizawa’s study clearly constitute dyslipidemic subjects, in which the effect of the pitavastatin calcium hydrate and pemafibrate combination therapy to synergistically and significantly lower plasma TG constitutes both a preventive and/or therapeutic effect on such cardiovascular disease.
        2 Applicant suggests that the parameters defining “dyslipidemia” include, e.g., fasting TG > 150 mg/dL, and HDL-C of < 40 mg/dL, such that this subject of the ‘327 copending claims appears to constitute a dyslipidemic subject, in which the effect of the pemafibrate and statin combination therapy prevents and/or treats a cardiovascular disease, as required by claim 13, and also prevents and/or treats dyslipidemia, as required by claim 17.
        3 See footnote 2, above.
        4 See footnote 2, above.
        5 See footnote 2, above.
        6 See footnote 2, above. 
        7 See footnote 2, above. 
        8 See footnote 2, above. 
        9 See footnote 2, above.